Exhibit 10.2

EXECUTION VERSION

 

 

 

PURCHASE AND SALE AGREEMENT

Dated as of January 25, 2011

Between

NEWSTAR EQUIPMENT FINANCE I, LLC,

as Buyer

and

NEWSTAR FINANCIAL, INC.,

as Originator

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I GENERAL

     1   

Section 1.1

   Certain Defined Terms      1   

Section 1.2

   Other Terms      2   

Section 1.3

   Interpretation      2   

ARTICLE II SALE, TRANSFER AND ASSIGNMENT

     3   

Section 2.1

   Sale, Transfer and Assignment      3   

Section 2.2

   Purchase Price      4   

Section 2.3

   Payment of Purchase Price      4   

Section 2.4

   Deliveries and Undertakings in Connection with Sale      5   

ARTICLE III CONDITIONS PRECEDENT

     6   

Section 3.1

   Conditions Precedent to Closing      6   

Section 3.2

   Conditions Precedent to all Purchases      6   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     7   

Section 4.1

   Originator’s Representations and Warranties      7   

Section 4.2

   Originator’s Representations and Warranties Regarding the Contracts      15
  

Section 4.3

   Representations and Warranties of the Buyer      16   

ARTICLE V COVENANTS

     17   

Section 5.1

   Affirmative Covenants of the Originator      17   

Section 5.2

   Negative Covenants of Originator      21   

ARTICLE VI REPURCHASE OBLIGATION

     23   

Section 6.1

   Retransfer of Ineligible Contracts      23   

Section 6.2

   Substitution of Contracts      24   

Section 6.3

   Originator’s Optional Right to Repurchase Release-Eligible Contracts      25
  

ARTICLE VII TERM AND TERMINATION

     26   

Section 7.1

   Termination      26   

ARTICLE VIII INDEMNIFICATION

     26   

Section 8.1

   Indemnification by the Originator      26   

Section 8.2

   Assignment of Indemnities      28   

ARTICLE IX MISCELLANEOUS PROVISIONS

     28   

Section 9.1

   Amendment      28   

Section 9.2

   Governing Law; Consent to Jurisdiction; Waiver of Objection to Venue      28
  

Section 9.3

   Waiver of Jury Trial      29   

Section 9.4

   Notices      29   

Section 9.5

   Execution in Counterparts; Severability; Integration      29   

Section 9.6

   Assignment      30   

Section 9.7

   Further Assurances      30   

Section 9.8

   No Waiver; Cumulative Remedies      30   

Section 9.9

   Binding Effect; Third-Party Beneficiaries      31   

Section 9.10

   Heading and Exhibits      31   

Section 9.11

   [Reserved]      31   

 

i



--------------------------------------------------------------------------------

Section 9.12

   Costs, Expenses and Taxes      31   

Section 9.13

   Recourse Against Certain Parties      31   

Section 9.14

   Setoff      32   

Section 9.15

   No Proceedings      32   

Section 9.16

   Protection of Right, Title and Interest in the Purchased Assets; Further
Action Evidencing Advances      33   

Section 9.17

   Subordination      34   

Section 9.18

   Confidentiality      34   

LIST OF EXHIBITS AND SCHEDULES

 

Schedule I

   List of Contracts

Schedule II

   Location of Records

Exhibit A

   Form of Assignment Agreement

 

ii



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is dated as of January 25,
2011, by and between NewStar Financial, Inc. (“NewStar”), a Delaware corporation
(together with its successors and permitted assigns, the “Originator”), and
NewStar Equipment Finance I, LLC, a Delaware limited liability company (together
with its successors and permitted assigns, the “Buyer”).

ARTICLE I

GENERAL

Section 1.1 Certain Defined Terms.

Certain capitalized terms used throughout this Agreement are defined above or in
this Section 1.1. In addition, capitalized terms used but not defined herein
have the meanings given to such terms in the Note Purchase Agreement (as defined
below).

Agreement: This Agreement, as amended, supplemented, restated or replaced from
time to time.

Assignment Agreement: Defined in Section 2.1(b).

Buyer: Defined in the preamble hereof.

Indemnified Amounts: Defined in Section 8.1.

Indemnified Party: Defined in Section 8.1.

Material Defect: Defined in Section 2.4(b).

Note Purchase Agreement: The Note Purchase Agreement, dated as of January 25,
2011, by and among the Buyer, as the Borrower, NewStar, as the Servicer and
Originator, Wells Fargo Bank, National Association, as Lender, Wells Fargo
Securities, LLC, as the Deal Agent, Wells Fargo Bank, National Association, as
the Backup Servicer and as the Trustee, as the same may be amended,
supplemented, restated or replaced from time to time.

Originator: Defined in the preamble hereof.

Purchase: A purchase by the Buyer of Eligible Contracts from the Originator
pursuant to Section 2.1.

Purchase Date: The Initial Advance Date and any day on which any Purchased Asset
is acquired by the Buyer pursuant to the terms of this Agreement, including any
Substitution Date.

Purchase Price: Defined in Section 2.2.

Purchased Assets: Defined in Section 2.1(a).

Replaced Contract: Defined in Section 6.2.

Retransferred Contract: Defined in Section 6.1.



--------------------------------------------------------------------------------

Schedule I: The schedule of all Purchased Assets that are sold or contributed,
transferred and assigned by the Originator to the Buyer on a Purchase Date,
which schedule is attached hereto and as to any subsequent Purchase Date is
supplemented by “Schedule I” attached to the applicable Assignment Agreement,
and incorporated herein by reference, as such schedule may be supplemented and
amended from time to time pursuant to the terms hereof.

Servicer: Initially, NewStar, in its capacity as the Servicer under the Note
Purchase Agreement, and its permitted successors and assigns, and thereafter any
Person appointed as successor as provided therein to service the Purchased
Assets thereunder.

Substitute Contract: Defined in Section 6.2.

Substitution Date: Any date on which the Originator transfers a Substitute
Contract to the Buyer.

Section 1.2 Other Terms.

All accounting terms used but not specifically defined herein shall be construed
in accordance with GAAP. All terms used in Article 9 of the UCC in the state of
New York, and not used but specifically defined herein, are used herein as
defined in such Article 9.

Section 1.3 Interpretation.

In each Transaction Document, unless a contrary intention appears:

(a) the singular number includes the plural number and vice versa;

(b) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by the
Transaction Documents;

(c) reference to any gender includes each other gender;

(d) reference to day or days without further qualification means calendar days;

(e) reference to any time means Charlotte, North Carolina time;

(f) the term “including” means “including, without limitation;”

(g) the term “through” means “to and including;”

(h) the term “from” means “from and including;”

(i) the terms “to” and “until” each mean “to but excluding;”

(j) unless the context clearly requires or the language provides otherwise,
reference to a section, subsection, paragraph, subparagraph, clause, exhibit,
schedule, annex, appendix, attachment, rider or other attachment means a
section, subsection, paragraph, subparagraph, clause, exhibit, schedule, annex,
appendix, attachment, rider or other attachment of or to this Agreement;

(k) unless the context clearly requires or the language provides otherwise, the
words “herein,” “hereof,” “hereunder” or similar words refer to this Agreement
as a whole and not to any particular provision of this Agreement;

 

2



--------------------------------------------------------------------------------

(l) unless otherwise expressly provided in this Agreement, reference to any
notice, request, approval, consent or determination provided for, permitted or
required under the terms of hereof with respect to the Lender, the Deal Agent or
any other Secured Party means, in order for such notice, request, approval,
consent or determination to be effective hereunder, such notice, request,
approval or consent must be in writing;

(m) reference herein to the Lender’s or the Deal Agent’s discretion shall mean,
unless otherwise stated herein or therein, the Lender’s or the Deal Agent’s (as
the case may be) sole and absolute discretion, and the exercise of such
discretion shall be final and conclusive. In addition, whenever the Lender or
the Deal Agent has a decision or right of determination or request, exercises
any right given to it to agree, disagree, accept, consent, grant waivers, take
action or no action or to approve or disapprove, or any arrangement or term is
to be satisfactory or acceptable to or approved by (or any similar language or
terms) the Lender or the Deal Agent (as the case may be), the decision of the
Lender or the Deal Agent with respect thereto shall be in the sole and absolute
discretion of the Lender or the Deal Agent (as the case may be), and such
decision shall be final and conclusive, except as may be otherwise specifically
provided herein;

(n) reference to any agreement (including any Transaction Document), document or
instrument means such agreement, document or instrument as amended, supplemented
or modified and in effect from time to time in accordance with the terms thereof
and, if applicable, the terms of the other Transaction Documents, and reference
to any promissory note includes any promissory note that is an extension or
renewal thereof or a substitute or replacement therefor; and

(o) reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such section or other provision.

ARTICLE II

SALE, TRANSFER AND ASSIGNMENT

Section 2.1 Sale, Transfer and Assignment.

(a) Subject to the terms and conditions of this Agreement, on each Purchase
Date, the Originator will sell, transfer, assign, set over and otherwise convey
to the Buyer, and the Buyer will purchase and take from the Originator, all
right, title and interest (whether now owned or hereafter acquired or arising
and wherever located) of the Originator in, to and under all accounts, general
intangibles, instruments, chattel paper, documents, money, letters of credit,
advices of credit, deposit accounts, certificates of deposit, investment
property, goods and other property consisting of, arising from or related to any
of the following property, whether now existing or hereafter created or acquired
(the “Purchased Assets”):

(i) the Contracts that are identified by the Originator and are listed on the
applicable Schedule I, together with all Collections, Excluded Amounts and all
monies due or to become due in payment of such Contracts after the related
Cut-Off Date, including, but not limited to, any prepayment amounts and any
payments in respect of a Casualty Loss or early termination, any

 

3



--------------------------------------------------------------------------------

Recoveries received with respect thereto, but excluding any Scheduled Payments
due prior to the related Cut-Off Date and any Origination Fees; and

(ii) all Related Security.

(b) The Originator shall on or prior to each Purchase Date (including the
Initial Advance Date) execute and deliver to the Buyer an assignment agreement
(the “Assignment Agreement”) from the Originator to the Buyer substantially in
the form of Exhibit A hereto. From and after such Purchase Date, the Purchased
Assets listed in such Assignment Agreement shall be deemed to be Purchased
Assets hereunder. The foregoing sale, transfer, assignment, set-over and
conveyance does not constitute and is not intended to result in a creation or an
assumption by the Buyer of any obligation of the Originator or any other Person
in connection with the Purchased Assets or under any agreement or instrument
relating thereto including, without limitation, any obligation to any Lessee.

(c) On or before any Purchase Date with respect to the Purchased Assets to be
acquired by the Buyer on that date, the Originator shall provide the Buyer with
an Officer’s Certificate certifying as follows: (i) each such Contract to be
acquired on that date is, as of such Purchase Date, an Eligible Contract,
(ii) no selection procedures believed by the Originator to be materially adverse
to the interest of the Buyer were utilized in selecting such Contracts from the
available Eligible Contracts in the Originator’s portfolio, (iii) such Contracts
and all proceeds thereof will be conveyed to the Buyer free and clear of any
Lien of any Person claiming through or under the Originator or any of its
Affiliates, except for Permitted Liens, (iv) as of such Purchase Date, (A) no
Insolvency Event with respect to the Originator has occurred and (B) the sale of
such Purchased Assets to the Buyer has not been made in contemplation of the
occurrence of any Insolvency Event with respect to the Originator, and (v) as of
such Purchase Date, no Event of Default, Unmatured Event of Default (other than
with respect to a Purchase Date which is a Substitution Date) or Servicer
Default has occurred.

(d) Except as specifically provided in this Agreement, the sale and purchase of
Purchased Assets under this Agreement shall be without recourse to the
Originator; it being understood that the Originator shall be liable to the Buyer
for all representations, warranties, covenants and indemnities made by the
Originator pursuant to the terms of this Agreement, all of which obligations are
hereby expressly limited so as not to constitute recourse to the Originator for
the credit risk of any Lessee.

(e) The Buyer, the Deal Agent and the Lender shall not have any obligation or
liability to any Lessee or client of the Originator (including any obligation to
perform any of the obligations of the Originator (including any obligation with
respect to Contracts or any other related purchase orders or other agreements)).
No such obligation or liability is intended to be assumed by the Buyer, the Deal
Agent or the Lender hereunder and any such assumption is expressly disclaimed.

Section 2.2 Purchase Price.

The purchase price for each Contract sold to the Buyer by the Originator under
this Agreement (the “Purchase Price”) shall be a dollar amount equal to the
Discounted Contract Balance determined as of the related Cut-Off Date and set
forth in the related Assignment Agreement.

Section 2.3 Payment of Purchase Price.

(a) The Purchase Price for any portion of the Purchased Assets sold by the
Originator on any Purchase Date shall be paid (i) first, in immediately
available funds to the extent the Buyer has available cash therefor, and
(ii) second, by means of a capital contribution by the Originator to the Buyer
in an amount equal to the unpaid portion of the Purchase Price.

 

4



--------------------------------------------------------------------------------

(b) Originator, by accepting the Purchase Price paid for each purchase of
Purchased Assets, shall be deemed to have certified, with respect to the
Purchased Assets to be sold by it on such day, that its (i) representations and
warranties contained in Article IV are true and correct on and as of such day,
with the same effect as though made on and as of such day, (ii) no event has
occurred and is continuing, or would result from such purchase, that constitutes
(A) a Turbo Event, (B) an Event of Default or Unmatured Event of Default
(exclusive of either thereof relating to a Servicer Default or Unmatured
Servicer Default) or (C) a Servicer Default, and (iii) no Unmatured Servicer
Default of the type set forth in Section 6.15(k) or 6.15(l) of the Note Purchase
Agreement exists;

(c) Upon the payment of the Purchase Price for any Purchase, title to the
Purchased Assets included in such Purchase shall vest in the Buyer, whether or
not the conditions precedent to such Purchase and the other covenants and
agreements contained herein were in fact satisfied; provided, however, that the
Buyer shall not be deemed to have waived any claim it may have under this
Agreement for the failure by the Originator in fact to satisfy any such
condition precedent, covenant or agreement.

Section 2.4 Deliveries and Undertakings in Connection with Sale.

(a) The Originator agrees (i) to record and file, at its own expense, any
financing statements (and continuation statements with respect to such financing
statements when applicable) with respect to the Purchased Assets meeting the
requirements of Applicable Law in such manner and in such jurisdictions as are
necessary to perfect and maintain the perfection of the sale of the Purchased
Assets from the Originator to the Buyer, (ii) that such financing statements
shall name the Originator, as debtor, the Buyer, as secured party, and the
Trustee, as assignee of the Buyer, and shall identify the Purchased Assets as
collateral, and (iii) to deliver a file-stamped copy of such financing
statements or other evidence of such filings (excluding continuation statements,
which shall be delivered as filed) to the Buyer on or prior to the initial
Purchase Date and (if any additional filing is applicable) on or prior to any
subsequent Purchase Date. Upon or prior to the occurrence of each Purchase, the
Originator will deliver to the Trustee (as designee of Buyer) all Trustee
Contract Files (including all chattel paper and instruments being transferred by
the Originator to the Buyer on such Purchase Date) representing or evidencing
any of the Contracts or other Purchased Assets being transferred by the
Originator to the Buyer on such Purchase Date.

(b) If the Originator discovers or is notified by the Buyer, the Trustee or the
Deal Agent, with respect to any Contract File required to be delivered by the
Originator to the Buyer or the Trustee hereunder, that (i) any of the Contract
Files are missing, (ii) that any item required to be in a Contract File is
missing, or (ii) that any Contract or Contract File is defective (for example,
but not by way of limitation, mutilated, damaged, defaced, incomplete,
improperly dated, clearly forged or otherwise physically altered) in a manner
that materially and adversely affects the Contract (a “Material Defect”), the
Originator shall deliver the missing Contract File, or any item missing from the
Contract File, and/or correct or cure such Material Defect within thirty
(30) days from the date the Originator discovered or is so notified of such
missing item or Material Defect. Otherwise, the Originator shall repurchase such
Contract or replace such Contract with a Substitute Contract in accordance with
Article VI hereof.

(c) In connection with the sale of the Purchased Assets, the Originator further
agrees that it will, at its own expense, indicate clearly and unambiguously in
its computer files, on or prior to each Purchase Date, that such Purchased
Assets have been sold to the Buyer pursuant to this Agreement. The Originator
further agrees to deliver to the Buyer on each Purchase Date a computer file
containing a true and complete list of all Contracts, identified by account
number and Discounted Contract Balance as of the related Cut-Off Date. Such file
or list shall be marked as Schedule I to this Agreement, shall be

 

5



--------------------------------------------------------------------------------

delivered to the Buyer as confidential and proprietary, and is hereby
incorporated into and made a part of this Agreement as such Schedule I may be
supplemented and amended from time to time.

(d) It is the intention of the parties hereto that the conveyance of the
Originator’s right, title and interest in and to the Contracts and the other
Purchased Assets by the Originator to the Buyer as provided in Section 2.1 shall
constitute an absolute sale conveying good title, free and clear of any Lien
other than Permitted Liens, and that the Purchased Assets shall not be part of
the Originator’s bankruptcy estate in the event of an Insolvency Event with
respect to the Originator. Furthermore, it is not intended that such conveyance
be deemed a pledge of the Contracts and the other Purchased Assets by the
Originator to the Buyer to secure a debt or other obligation of the Originator.
If, however, notwithstanding the intention of the parties, the conveyance
provided for in Section 2.1 is determined to be a transfer for security
purposes, then this Agreement shall also be deemed to be a “security agreement”
within the meaning of Article 9 of the UCC and the Originator hereby grants to
the Buyer a “security interest” within the meaning of Article 9 of the UCC in
all of the Originator’s right, title and interest in and to the Contracts and
the other Purchased Assets, now existing and hereafter created, to secure the
prompt and complete payment of a loan deemed to have been made in an amount
equal to the aggregate Purchase Price. The Buyer shall have, in addition to the
rights and remedies that it may have under this Agreement, all other rights and
remedies provided to a secured creditor under the UCC and other Applicable Law,
which rights and remedies shall be cumulative. Upon the occurrence of an Event
of Default and during the continuation thereof, whether or not the Buyer has
exercised any or all if its rights and remedies hereunder, the Buyer shall have
the right to enforce the Originator’s rights against any account debtors (as
such term is defined in the UCC) and obligors on the Purchased Assets.

(e) In order to secure the performance by the Originator of its covenants and
obligations hereunder, the Originator irrevocably authorizes the Buyer at any
time and from time to time in the sole discretion of the Buyer, and appoints the
Buyer as its attorney-in-fact to act on behalf of the Originator to take all
such steps or actions and to execute and deliver all instruments, agreements,
deeds, memoranda and other documents that may be necessary to perfect and
protect the Buyer’s title to and interest in the specific Purchased Assets that
have been transferred to the Buyer or to enable the Buyer to exercise or enforce
any of its rights hereunder. This appointment is coupled with an interest and is
irrevocable.

(f) In connection with each such Purchase, on or prior to the initial Purchase
Date and each subsequent Purchase Date, the Originator hereby authorizes the
Buyer to prepare and file, at the Originator’s expense, financing statements
(including renewal statements) or amendments thereof or supplements thereto or
other instruments as the Buyer or its assignees may from time to time deem
necessary or appropriate in order to perfect and maintain the security interest
granted hereunder in accordance with the UCC.

ARTICLE III

CONDITIONS PRECEDENT

Section 3.1 Conditions Precedent to Closing.

The closing is subject to the satisfaction of the conditions precedent set forth
in Section 3.1 of the Note Purchase Agreement.

Section 3.2 Conditions Precedent to all Purchases.

 

6



--------------------------------------------------------------------------------

The obligations of the Buyer to purchase Purchased Assets from the Originator on
any Purchase Date (including the initial Purchase Date) shall be subject to the
satisfaction of the following conditions precedent that:

(a) all representations and warranties of the Originator contained in
Sections 4.1 and 4.2 shall be true and correct on and as of such date before and
after giving effect to such Purchase and the application of proceeds thereof as
though made on and as of such date and shall be deemed to have been made on and
of such day;

(b) the Originator shall have delivered to the Buyer, or its designee, a
Schedule I and an Assignment Agreement with respect to the Purchased Assets to
be purchased on such Purchase Date;

(c) on and as of such Purchase Date, the Originator shall have performed all of
the covenants, agreements and obligations required to be performed by it on or
prior to such date pursuant to the provisions of this Agreement;

(d) no event has occurred and is continuing, or would result from such purchase,
that constitutes (i) a Turbo Event or (ii) an Event of Default or Unmatured
Event of Default (exclusive of either thereof relating to a Servicer Default or
Unmatured Servicer Default) or (iii) a Servicer Default, and no Unmatured
Servicer Default of the type set forth in Section 6.15(k) or 6.15(l) of the Note
Purchase Agreement exists;

(e) no Applicable Law shall prohibit or enjoin, and no order, judgment or decree
of any federal, state or local court or Governmental Authority shall prohibit or
enjoin, the making of any such Purchase by the Buyer in accordance with the
provisions hereof;

(f) the Facility Termination Date shall not have occurred;

(g) UCC financing statements as described in Section 3.2(g) of the Note Purchase
Agreement shall have been filed as of the Closing Date or the initial Purchase
Date and otherwise as needed to maintain the security interest of the Buyer;

(h) UCC financing statement terminations shall have been filed if necessary; and

(i) as of the Closing Date or the initial Purchase Date, opinions of counsel
shall have been delivered.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1 Originator’s Representations and Warranties.

As of each Purchase Date, the Originator represents and warrants to the Buyer
for the benefit of the Buyer and each of its successors and assigns that:

(a) Organization and Good Standing. The Originator has been duly organized and
is validly existing as a corporation in good standing under the laws of the
State of Delaware, with all requisite corporate power, authority and legal right
to own or lease its properties and to conduct its business as such properties
are presently owned and as such business is presently conducted and has had at
all

 

7



--------------------------------------------------------------------------------

relevant times, and now has, all necessary power, authority and legal right to
acquire, own and sell, pledge or otherwise transfer the Purchased Assets, and to
execute, deliver and perform its obligations under this Agreement and each other
Transaction Document to which the Originator is a party.

(b) Due Qualification. The Originator is duly qualified to do business as a
corporation and is in good standing as a corporation, and has obtained all
necessary licenses and approvals in all jurisdictions in which the ownership or
lease of its property and or the conduct of its business requires such
qualification, licenses or approvals, except to the extent that the failure to
obtain any such qualification, license or approval could not reasonably be
expected to result in a Material Adverse Effect.

(c) Power and Authority; Due Authorization. The Originator (i) has all necessary
power, authority and legal right to (A) execute and deliver this Agreement and
the other Transaction Documents to which it is a party, (B) carry out the terms
of the Transaction Documents to which it is a party, and (C) sell and assign an
ownership interest in the Purchased Assets, and (ii) has duly authorized by all
necessary corporate action the execution, delivery and performance of this
Agreement and the other Transaction Documents to which it is a party. This
Agreement and each other Transaction Document to which the Originator is a party
has been duly executed and delivered by the Originator.

(d) Binding Obligation. This Agreement and each other Transaction Document to
which the Originator is a party constitutes a legal, valid and binding
obligation of the Originator enforceable against the Originator in accordance
with its respective terms, except as such enforceability may be limited by
Insolvency Laws and except as such enforceability may be limited by general
principals of equity (whether considered in a suit of law or in equity).

(e) No Violation. The execution and delivery of this Agreement and the other
Transaction Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby and the fulfillment of the terms
hereof and thereof (including, without limitation, the sale of Purchased Assets
by the Originator or remittance of Collections in accordance with the provisions
of this Agreement) will not (i) conflict with, result in any breach of any of
the terms and provisions of, or constitute (with or without notice or lapse of
time or both) a default under, the Originator’s certificate of incorporation,
bylaws or any Contractual Obligation of the Originator, (ii) result in the
creation or imposition of any Lien (other than Permitted Liens) upon any of the
Originator’s properties pursuant to any Applicable Law or the terms of any such
Contractual Obligation, other than this Agreement, or (iii) violate any
Applicable Law.

(f) No Proceedings. There is no litigation, proceedings or investigations
pending or, to the best knowledge of the Originator, threatened against the
Originator, its properties or any Purchased Asset before any Governmental
Authority (i) asserting the invalidity of this Agreement or any other
Transaction Document to which the Originator is a party, (ii) seeking to prevent
the consummation of any of the transactions contemplated by this Agreement or
any other Transaction Document to which the Originator is a party, (iii) seeking
any determination or ruling that could reasonably be expected to have a Material
Adverse Effect, (iv) asserting the invalidity of any Purchased Asset, or
(v) seeking the payment of such Purchased Asset or the payment and enforcement
of the related Contract File. The Originator is not in default with respect to
any order of any Governmental Authority.

(g) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or of any Governmental Authority (if any) required
for the due execution, delivery and performance by the Originator of this
Agreement and any other Transaction Document to which the Originator is a party,
the performance of the transactions contemplated by this Agreement and the other
Transaction Documents to which the Originator is a party and the fulfillment of
or terms hereof and

 

8



--------------------------------------------------------------------------------

thereof have been obtained. No consent from any Lessee or any other Person shall
be required to effect the sale of any Purchased Asset. No Purchased Asset
requires any other means of assignment of the Purchased Assets other than as set
forth in this Agreement.

(h) Solvency. The Originator is not the subject of any Insolvency Proceedings or
Insolvency Event. The transactions under this Agreement and the other
Transaction Documents to which the Originator is a party do not and will not
render the Originator not Solvent. The Originator hereby confirms to the Buyer
that, so long as the Buyer is Solvent, the Originator will not cause the Buyer
to file a petition under the Bankruptcy Code or any other Insolvency Law.

(i) Selection Procedures. No selection procedures adverse to the interests of
the Buyer were utilized by the Originator in identifying and/or selecting the
Purchased Assets to be sold, assigned, transferred, set-over and otherwise
conveyed hereunder. In addition, each Contract shall have been underwritten in
accordance with and satisfy the standards of the Credit and Collection Policy
which has been established by the Originator as in effect at the time of
underwriting. Without limiting the foregoing, the Credit and Collection Policy
conforms in all material respects with the requirements of all applicable
federal and state laws and regulations.

(j) Use of Proceeds. No proceeds of the sale of any Purchased Asset hereunder
received by the Originator will be used by the Originator to purchase or carry
any margin security within the meaning of Regulation U.

(k) Investment Company Act. The Originator is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or the Originator
is otherwise exempt from all provisions of such act.

(l) Other Names. The legal name of the Originator is as set forth in this
Agreement and within the preceding five years the Originator has not used, and
the Originator currently does not use, any tradenames, fictitious names, assumed
names or “doing business as” names other than those set forth on Schedule II to
the Note Purchase Agreement.

(m) Name Change or Relocation. The Originator’s exact legal name is as shown in
this Agreement and its state of formation is (and for the prior four months has
been) Delaware. The principal place of business and chief executive office of
the Originator and the offices where the Originator keeps all the Records are
located at the addresses of the Originator referred to in Schedule II hereof (or
at such other locations as to which the notice and other requirements specified
in Section 5.2(f) shall have been satisfied).

(n) No Liens. The Originator owns each Purchased Asset to be sold by it
hereunder free and clear of any Lien except for Permitted Liens, and upon the
sale, transfer or assignment hereunder, the Buyer shall (i) become the owner of
each Purchased Asset then existing or thereafter arising, free and clear of any
Lien except for Permitted Liens or (ii) acquire a first priority perfected
security interest in such Purchased Asset then existing or thereafter arising
free and clear of any Lien except Permitted Liens or otherwise as provided
herein. No effective financing statement or other instrument similar in effect
covering any Purchased Asset or the proceeds thereof shall at any time be on
file in any recording office except such as may be filed (i) in favor of the
Buyer relating to this Agreement or (ii) in favor of the Trustee in accordance
with the Note Purchase Agreement.

(o) Type of Collateral. The Purchased Assets constitute goods, instruments,
tangible chattel paper, electronic chattel paper, accounts, general intangibles
or equipment within the meaning of the

 

9



--------------------------------------------------------------------------------

applicable UCC. None of the Purchased Assets consist of, or is the proceeds of,
(i) as-extracted collateral, (ii) consumer goods, (iii) farm products,
(iv) manufactured homes or (v) standing timber.

(p) Documentation. Each Contract that constitutes part of the Purchased Assets
is evidenced by an original paper document, a faxed copy, or an electronically
imaged document, in each case signed by the Lessee with respect thereto. To
Originator’s knowledge, upon the sale, assignment and transfer thereof of the
related Purchased Asset to the Buyer hereunder, no original chattel paper or
instruments with respect thereto is in the possession of any Person other than
the Buyer or the Trustee. The Contracts that constitute or evidence the
Purchased Assets do not have any marks or notations indicating that they have
been pledged, assigned or otherwise conveyed to any Person other than to the
Buyer and/or to the Trustee (for the benefit of the Secured Parties).

(q) Security Interest. The parties to this Agreement intend that the conveyance
of the Purchased Assets by the Originator to the Buyer be treated as a sale for
legal and, where relevant, tax and all other purposes on its books, records and
financial statements (provided that the conveyance shall be treated as a
financing of such Purchased Assets for consolidated accounting purposes
consistent with GAAP), in each case, consistent with the requirements set forth
herein. If, despite such intention, a determination is made that such
transaction shall not be treated as a sale, then this Purchase Agreement shall
also be deemed to be a “security agreement” within the meaning of Article 9 of
the UCC, and the Originator hereby grants to the Buyer a “security interest”
within the meaning of Article 9 of the UCC in all of the Originator’s right,
title and interest in and to the Purchased Assets, now existing and hereafter
created, in an amount equal to the aggregate Purchase Price and each of the
Originator’s other payment obligations under this Purchase Agreement. Upon the
filing of financing statements naming the Buyer as secured party and the
Originator as debtor, the Buyer shall have a first priority perfected security
interest in the Purchased Assets under the UCC with respect to that portion of
the Purchased Assets that can be perfected by filing a financing statement. All
filings (including, without limitation, such UCC filings) as are necessary in
any jurisdiction to perfect such security interest of the Buyer in the Purchased
Assets have been (or prior to the applicable Purchase hereunder will be) made.

(r) Separate Entity. The Buyer is operated as an entity with assets and
liabilities distinct from those of the Originator and any Affiliates thereof,
and the Originator hereby acknowledges that the Trustee, the Deal Agent and the
Lender under the Note Purchase Agreement are entering into the transactions
contemplated by the Note Purchase Agreement in reliance upon the Buyer’s
identity as a separate legal entity from the Originator and from each such
Affiliate of the Originator. Therefore, from and after the date of execution and
delivery of this Agreement, the Originator shall take all reasonable steps,
including, without limitation, all steps that the Deal Agent or the Lender may
from time to time reasonably request, to maintain the Buyer’s identity as a
separate legal entity and to make it manifest to third parties that the Buyer is
an entity with assets and liabilities distinct from those of the Originator and
any Affiliate thereof and not just a division of the Originator or any such
Affiliate. Without limiting the generality of the foregoing and in addition to
the other covenants set forth herein, Originator shall take all reasonable steps
to ensure that the Buyer has not and will not from the Closing Date to the
Paid-in-Full Date:

(i) engage in any business or activity other than the purchase and receipt of
Purchased Assets from the Originator under the Purchase Agreement, the pledge of
Purchased Assets under the Transaction Documents, the issuance of the Note and
the borrowing and securing of Advances under the Note Purchase Agreement and
such other activities as are incidental thereto;

 

10



--------------------------------------------------------------------------------

(ii) acquire or own any material assets other than (A) the Purchased Assets,
(B) the Hedge Agreements and (C) incidental property as may be necessary for the
operation of the Buyer;

(iii) merge into or consolidate with any Person or dissolve (except as otherwise
expressly permitted in the Note Purchase Agreement), terminate or liquidate in
whole or in part, transfer or otherwise dispose of all or substantially all of
its assets (except as otherwise expressly permitted in the Note Purchase
Agreement) or change its legal structure, without in each case first obtaining
the Deal Agent’s consent;

(iv) fail to preserve its existence as an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization or formation, or without the prior written consent of the Deal
Agent, amend, modify, terminate, fail to comply with the provisions of its
Certificate of Formation or its limited liability company agreement, or fail to
observe limited liability company formalities;

(v) own any subsidiary or make any investment in any Person without the consent
of the Deal Agent;

(vi) commingle its assets with the assets of any of its Affiliates or of any
other Person;

(vii) incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than Indebtedness to the Secured Parties
under the Note Purchase Agreement except for trade payables in the ordinary
course of its business, provided that such trade payables are not evidenced by a
note and are paid when due;

(viii) become insolvent or fail to pay its debts and liabilities from its assets
as the same shall become due;

(ix) fail to maintain its records, books of account and bank accounts separate
and apart from those of any other Person;

(x) enter into any contract or agreement with any of its Affiliates, except upon
terms and conditions that are commercially reasonable and intrinsically fair and
substantially similar to those that would be available on an arms-length basis
with unrelated third parties;

(xi) seek its dissolution or winding up in whole or in part;

(xii) fail to correct any known misunderstandings regarding the separate
identity of the Buyer or any Affiliate thereof or any other Person;

(xiii) guarantee, become obligated for, or hold itself out to be responsible for
the debt of another Person;

(xiv) make any loan or advances to any third party, including any principal or
Affiliate, or hold evidence of indebtedness issued by any other Person (other
than the Purchased Assets, the Hedge Agreements, cash and Permitted
Investments);

 

11



--------------------------------------------------------------------------------

(xv) fail to file its own separate tax return, or file a consolidated federal
income tax return with any other Person, except as may be required by the Code
and regulations issued thereunder;

(xvi) fail either to hold itself out to the public as a legal entity separate
and distinct from any other Person or to conduct its business solely in its own
name in order not (A) to mislead others as to the identity with which such other
party is transacting business, or (B) to suggest that it is responsible for the
debts of any third party (including any of its principals or Affiliates);

(xvii) fail to maintain adequate capital for the normal obligations reasonably
foreseeable in a business of its size and character and in light of its
contemplated business operations;

(xviii) file or consent to the filing or any petition, either voluntary or
involuntary, to take advantage of any applicable Insolvency Law or make an
assignment for the benefit of creditors;

(xix) except as may be required by the Code and regulations issued thereunder,
hold itself out as or be considered as a department or division of (A) any of
its principals or Affiliates, (B) any Affiliate of a principal or (C) any other
Person;

(xx) other than as expressly permitted by the Note Purchase Agreement, permit
any transfer (whether in any one or more transactions) of any direct ownership
interest in the Buyer to the extent it has the ability to control the same,
unless the Buyer delivers to the Deal Agent an acceptable non-consolidation
opinion;

(xxi) fail to maintain separate financial statements, showing its assets and
liabilities separate and apart from those of any other Person (without limiting
the foregoing, it is acknowledged that for accounting purposes, the Buyer may be
consolidated with another Person as required by GAAP and included in such
Person’s consolidated financial statements);

(xxii) fail to pay its own liabilities and expenses only out of its own funds;

(xxiii) fail to pay the salaries of its own employees, if any, in light of its
contemplated business operations;

(xxiv) acquire the obligations or securities of its Affiliates or members;

(xxv) fail to allocate fairly and reasonably any overhead expenses that are
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate;

(xxvi) fail to use separate invoices and checks bearing its own name;

(xxvii) pledge its assets for the benefit of any other Person, other than with
respect to payment of the indebtedness to the Secured Parties under the Note
Purchase Agreement;

(xxviii) fail at any time to have at least one (1) Independent Manager;

(xxix) fail to provide that the consent of the Independent Manager is required
for the Buyer to (A) dissolve or liquidate, in whole or part, or institute
proceedings to be adjudicated

 

12



--------------------------------------------------------------------------------

bankrupt or insolvent, (B) institute or consent to the institution of Insolvency
Proceedings against it, (C) file a petition seeking or consent to reorganization
or relief under any applicable Insolvency Law, (D) seek or consent to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official for the Buyer, (E) make any assignment for the
benefit of the Buyer’s creditors, (F) admit in writing its inability to pay its
debts generally as they become due, or (G) take any action in furtherance of any
of the foregoing; and

(xxx) take or refrain from taking, as applicable, each of the activities
specified in the non-consolidation opinion of Dechert LLP, delivered on the
Closing Date, upon which the conclusions expressed therein are based.

(s) Value Given. The cash payments received by the Originator in respect of the
Purchase Price of each Purchased Asset sold hereunder constitutes reasonably
equivalent value in consideration for the transfer to the Buyer of such
Purchased Asset under this Agreement, such transfer was not made for or on
account of an antecedent debt owed by the Originator to the Buyer or with intent
to hinder, delay or defraud any of its creditors.

(t) Reports Accurate. Each report, information, exhibit, financial statement,
document, book, or record furnished or to be furnished by the Originator to the
Buyer in connection with this Agreement is and will be true, complete and
correct in all respects as of the date it is or shall be dated.

(u) Exchange Act Compliance; Regulations T, U and X. No proceeds of the sale of
any Purchased Assets will be used by the Originator to acquire any security in
any transaction which is subject to Section 13 or 14 of the Securities Exchange
Act of 1934, as amended. None of the transactions contemplated herein
(including, without limitation, the use of the Purchase Price) will violate or
result in a violation of Section 7 of the Securities Exchange Act, or any
regulations issued pursuant thereto, including, without limitation, Regulations
T, U and X of the Board of Governors of the Federal Reserve System, 12 C.F.R.,
Chapter II.

(v) Lockbox. The name and address of the Lockbox Bank, together with the account
number of the Lockbox Account, is specified in Schedule I of the Note Purchase
Agreement.

(w) Accounting. The Originator accounts for the transfers by it to the Buyer of
interests in Purchased Assets under this Purchase Agreement as financings of the
Purchased Assets for consolidated accounting purposes (with a notation that its
treating the transfers as a sale for legal and, where relevant, tax and all
other purposes on its books, records and financial statements, in each case
consistent with GAAP and with the requirements set forth herein).

(x) Accuracy of Representations and Warranties. Each representation or warranty
by the Originator contained herein or in any certificate or other document
furnished by the Originator pursuant hereto or in connection herewith is true
and correct in all material respects as of the date it was made.

(y) Compliance with Laws; Consents. The Originator complies and has complied in
all material respects with all Applicable Law with respect to it and no
Purchased Asset contravenes any Applicable Laws (including, without limitation,
all Applicable Laws relating to predatory and abusive lending laws and all laws,
rules and regulations relating to licensing, truth in lending, fair credit
billing, fair credit reporting, equal credit opportunity, fair debt collection
practices and privacy).

(z) Taxes. The Originator has filed on a timely basis all tax returns (federal,
state and local) required to be filed by it and has paid or made adequate
provisions for the payment of all taxes, fees, assessments and other
governmental charges due from the Originator, except such taxes, fees,

 

13



--------------------------------------------------------------------------------

assessments or other governmental charges that are being contested in good faith
and as to which adequate provisions for payment have been made. No tax lien or
similar Lien has been filed, and no claim is being asserted, with respect to any
such tax, fee, assessment, or other governmental charge. Any taxes, fees,
assessments and other governmental charges payable by the Originator in
connection with the execution and delivery of this Agreement and the other
Transaction Documents to which the Originator is a party and that have been
executed and delivered on or prior to such Purchase Date and the transactions
contemplated hereby or thereby have been paid or shall have been paid when due,
at or prior to such Purchase Date.

(aa) [Reserved].

(bb) Intellectual Property. The Originator is licensed or otherwise has the
lawful right to use all patents, trademarks, service marks, tradenames,
copyrights, technology, know-how and processes used in or necessary for the
conduct of its business as currently conducted which are material to its
financial condition, business, operations and assets, individually or taken as a
whole.

(cc) Financial Statements. (A) The audited balance sheets of the NewStar as of
December 31, 2009 have been certified without qualification by the NewStar’s
independent certified public accountants, and copies of which have been
furnished to the Buyer and to the Lender, the Hedge Counterparty and the Deal
Agent, are complete and correct in all material respects and fairly present the
financial condition, business, operations and assets of the NewStar as of the
date thereof, all in accordance with GAAP, (B) the unaudited balance sheets for
each fiscal quarter in the period since the most recent balance sheets referred
to in clause (A) above and ended at least sixty (60) days prior to the date
thereof, copies of which have been furnished to the Buyer, the Hedge
Counterparty, the Lender and the Deal Agent, are complete and correct in all
material respects and fairly present the financial condition, business,
operations and assets of the NewStar as of the last day of such fiscal quarters
for the periods ended on such dates, all in accordance with GAAP, and (C) since
the last date for which a balance sheet of the NewStar has been delivered to the
Buyer, the Hedge Counterparty, the Lender and the Deal Agent, there has been no
material adverse change in any such condition, business, operations or assets.
Notwithstanding the foregoing, to the extent that any of the foregoing reports
or registration statements are available on the SEC website, the Originator
shall be deemed to satisfy the delivery requirements of this Section 4.1(cc)
upon filing with the SEC

(dd) ERISA Liabilities. The Originator has not incurred and does not expect to
incur any liabilities (except for premium payments arising in the ordinary
course of business) to the Pension Benefit Guaranty Corporation under ERISA,
each pension plan or profit sharing plan to which the Originator or any
Affiliate is a party has been administered in all material respects and fully
funded in accordance with the obligations of the Originator under law and as set
forth in such plan, and the Originator has complied in all material respects
with the applicable provisions of ERISA in effect as of such Purchase Date.

(ee) [Reserved].

(ff) [Reserved].

(gg) Full Payment: As of the Purchase Date thereof, the Originator has no
knowledge of any fact that should lead it to expect that any Purchased Asset
will not be paid in full.

(hh) Representations and Warranties for Benefit of Deal Agent. Each of the
representations and warranties of the Originator contained in this Agreement and
the other Transaction Documents to which it is a party and that have been
executed and delivered on or prior to such Purchase Date is true and correct in
all material respects as of the date such representation or warranty was made,
and the Originator

 

14



--------------------------------------------------------------------------------

hereby makes each such representation and warranty to, and for the benefit of
the Deal Agent, the Hedge Counterparty, the Trustee and the Lender as if the
same were set forth in full herein.

(ii) Covenants. All covenants, agreements and undertakings of the Originator
hereunder have been fully performed in all material respects.

(jj) Compliance with Anti–Terrorism Laws. The Originator (i) is not nor will be
in violation of any Anti–Terrorism Law, (ii) is not or will not be a Prohibited
Person, (iii) does not conduct any business or engage in any transaction or
dealing with any Prohibited Person, including the making or receiving any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person, (iv) does not deal in, or otherwise engage in any transaction relating
to, any property or interests in property blocked pursuant to Executive Order
No. 13224, (v) does not engage in or conspire to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti–Terrorism Law, (vi) does
not have more than 10% of its assets in a Prohibited Person and does not derive
more than 10% of its operating income from direct or indirect investments in, or
transactions with, any Prohibited Person, and (vii) does not engage in or will
not engage in any of the foregoing activities in the future. To the extent
applicable, the Originator has established an adequate anti–money laundering
compliance program as required by the Anti–Terrorism Laws, has conducted the
requisite due diligence in connection with the origination or acquisition of
each Purchased Asset for purposes of the Anti–Terrorism Laws, including with
respect to the legitimacy of the applicable Lessee and the origin of the assets
used by the said Lessee to purchase or lease the property in question, and
maintains, and will maintain, sufficient information to identify the applicable
Lessee for purposes of the Anti–Terrorism Laws. No Purchased Asset is subject to
nullification pursuant to any Anti–Terrorism Law, no Purchased Asset is in
violation of any Anti–Terrorism Law, and no Lessee listed as a Prohibited
Person. The proceeds of the sale of any Purchased Asset have not been used and
shall not be used to fund any operations in, finance any investments or
activities in or make any payments to a Prohibited Person.

It is understood and agreed that the representations and warranties provided in
this Section 4.1 shall survive (w) the sale or contribution and assignment of
the Purchased Assets to the Buyer, (x) the grant of a first priority perfected
security interest in, to and under the Purchased Assets by the Buyer pursuant to
the Note Purchase Agreement and (y) the termination of this Agreement and the
Note Purchase Agreement, and shall continue so long as any Purchased Asset shall
remain outstanding. Upon discovery by the Originator or the Buyer, as
applicable, of a breach of any of the foregoing representations and warranties,
the party discovering such breach shall give prompt written notice thereof to
the other and to the Deal Agent immediately upon obtaining knowledge of such
breach.

Section 4.2 Originator’s Representations and Warranties Regarding the Contracts.

The Originator hereby represents and warrants to the Buyer, as of each related
Purchase Date with respect to the Purchased Assets transferred by the Originator
to the Buyer on such Purchase Date:

(a) Valid Transfer and Security Interest. This Agreement constitutes a valid
transfer to the Buyer of all right, title and interest of the Originator in, to
and under all Purchased Assets, free and clear of any Lien of any Person
claiming through or under the Originator or its Affiliates, except for Permitted
Liens. When the Buyer makes a purchase of such Purchased Assets hereunder, it
shall acquire ownership of each such Purchased Asset, free and clear of any Lien
(other than any Lien arising solely as the result of any action taken by the
Buyer and Permitted Liens), and no effective financing statement or other
instrument similar in effect covering any such Purchased Asset transferred on
such Purchase Date hereunder or any interest therein is on file in any recording
office except such as may be filed in favor of the Buyer in accordance with this
Purchase Agreement or in connection with any Lien arising solely as

 

15



--------------------------------------------------------------------------------

the result of any action taken by the Buyer. If, notwithstanding the intention
of the parties that the conveyance of the Purchased Assets be an absolute sale
thereof by the Originator to the Buyer, the conveyance is determined to be a
transfer for security purposes, then on the related Purchase Date, upon the
filing of the financing statements described in Section 2.4(a) and delivery of
any chattel paper and instruments relating to the Purchased Assets as required
by Section 2.4(a), the Buyer (or the Trustee, as its designee) shall have a
first priority perfected security interest in all such Purchased Assets, subject
only to Permitted Liens, with respect to the Purchased Assets transferred by the
Originator to the Buyer on such Purchase Date. Neither the Originator nor any
Person claiming through or under the Originator shall have any claim to or
interest in the Collections.

(b) Eligibility of Contracts. As of each related Purchase Date with respect to
the Purchased Assets transferred by the Originator to the Buyer on such Purchase
Date, (i) Schedule I to the applicable Assignment Agreement is an accurate and
complete listing in all material respects of such Purchased Assets conveyed to
the Buyer as of such Purchase Date and the information contained therein with
respect to the identity of such Purchased Assets and the amounts owing
thereunder is true and correct in all material aspects as of the related Cut-Off
Date, (ii) each such Contract satisfies the Eligible Contract Criteria,
(iii) the representations and warranties set forth in Section 4.2(a) are true
and correct with respect to each Contract transferred on such day as if made on
such day, and (iv) with respect to each such Purchased Asset, all consents,
licenses, approvals or authorizations of or registrations or declarations with
any Governmental Authority required to be obtained, effected or given by the
Originator in connection with the transfer of an interest in such Purchased
Asset to the Buyer have been duly obtained, effected or given and are in full
force and effect.

(c) Set-Off. With respect to the Purchased Assets transferred by the Originator
to the Buyer on such Purchase Date, such Purchased Assets, as of such Purchase
Date, have not been compromised, adjusted, extended, satisfied, subordinated,
rescinded, set-off or modified by the Lessee, including any governmental Lessee,
and are not subject to compromise, adjustment, extension, satisfaction,
subordination, rescission, set-off, counterclaim, defense, abatement,
suspension, deferment, deduction, reduction, termination or modification,
whether arising out of transactions concerning the Purchased Assets or
otherwise, by the Lessee, including any governmental Lessee.

It is understood and agreed that the representations and warranties provided in
this Section 4.2 shall survive (w) the sale or contribution and assignment of
the Purchased Assets to the Buyer, (x) the grant of a first priority perfected
security interest in, to and under the Purchased Assets by the Buyer pursuant to
the Note Purchase Agreement and (y) the termination of this Agreement and the
Note Purchase Agreement, and shall continue so long as any Purchased Asset shall
remain outstanding. Upon discovery by the Originator or the Buyer, as
applicable, of a breach of any of the foregoing representations and warranties,
the party discovering such breach shall give prompt written notice thereof to
the other and to the Deal Agent immediately upon obtaining knowledge of such
breach.

Section 4.3 Representations and Warranties of the Buyer.

The Buyer hereby represents and warrants to the Originator, as of each Purchase
Date, that:

(a) Organization and Good Standing. The Buyer has been duly organized and is
validly existing as a limited liability company in good standing under the laws
of the State of Delaware, with all requisite limited liability company power,
authority and legal right to own or lease its properties and to conduct its
business as such properties are presently owned and as such business is
presently conducted and has had at all relevant times, and now has, all
necessary power, authority and legal right to acquire, own and sell, pledge or
otherwise transfer the Purchased Assets, and to execute, deliver and perform its
obligations under this Agreement and each other Transaction Document to which
the Buyer is a party.

 

16



--------------------------------------------------------------------------------

(b) Due Qualification. The Buyer is duly qualified to do business and is in good
standing as a limited liability company, and has obtained all necessary licenses
and approvals, in all jurisdictions in which ownership or lease of property or
the conduct of its business requires such qualification, licenses or approvals.

(c) Power and Authority; Due Authorization. The Buyer (i) has all necessary
power, authority and legal right to (A) execute and deliver this Agreement and
the other Transaction Documents to which it is a party, and (B) carry out the
terms of the Transaction Documents to which it is a party, (ii) has duly
authorized by all necessary limited liability company action the execution,
delivery and performance of this Agreement and the other Transaction Documents
to which it is a party. This Agreement and each other Transaction Document to
which the Borrower is a party has been duly executed and delivered by the
Borrower.

(d) Binding Obligation. This Agreement and each other Transaction Document to
which the Buyer is a party constitutes a legal, valid and binding obligation of
the Buyer enforceable against the Buyer in accordance with its respective terms,
except as such enforceability may be limited by Insolvency Laws and except as
such enforceability may be limited by general principals of equity (whether
considered in a suit of law or in equity).

(e) No Violation. The execution and delivery of this Agreement and the other
Transaction Documents to which it is a party and the consummation of the
transactions contemplated hereby and thereby and the fulfillment of the terms
hereof and thereof will not (i) conflict with, result in any breach of any of
the terms and provisions of, or constitute (with or without notice or lapse of
time or both) a default under, the Buyer’s certificate of formation,
organizational documents, bylaws or any Contractual Obligation of the Buyer,
(ii) result in the creation or imposition of any Lien upon any of the Buyer’s
properties pursuant to the terms of any such Contractual Obligation, other than
this Agreement, or (iii) violate any Applicable Law.

(f) No Proceedings. There is no litigation, proceedings or investigations
pending or, to the best knowledge of the Buyer, threatened against the Buyer,
before any Governmental Authority (i) asserting the invalidity of this Agreement
or any other Transaction Document to which the Buyer is a party, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Buyer is a party or
(iii) seeking any determination or ruling that could reasonably be expected to
have a Material Adverse Effect.

(g) All Consents Required. All approvals, authorizations, consents, orders or
other actions of any Person or of any Governmental Authority (if any) required
for the due execution, delivery and performance by the Buyer of this Agreement
and any other Transaction Document to which the Buyer is a party have been
obtained.

ARTICLE V

COVENANTS

Section 5.1 Affirmative Covenants of the Originator.

 

17



--------------------------------------------------------------------------------

From the Closing Date until the Paid-in-Full Date:

(a) Compliance with Laws; Preservation of Corporate Existence; Maintenance of
Licenses. The Originator hereby agrees to comply in all material respects with
all Applicable Laws and all laws applicable to the Contracts and the other
Purchased Assets which are applicable to the Originator. The Originator shall
perform each of its obligations under this Agreement and the other Transaction
Documents to which it is a party as Originator thereunder and that have been
executed and delivered and that remain in full force and effect. Except as
otherwise permitted under the Transaction Documents, the Originator will
preserve and maintain its corporate existence, rights, franchises and privileges
in the jurisdiction of its formation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualification has had, or could reasonably be expected to have, a Material
Adverse Effect.

(b) Delivery of Collections. The Originator agrees to deliver to the Buyer or
otherwise deposit or cause to be deposited into the Collection Account promptly
(but in no event later than two (2) Business Days after receipt) all Collections
received by the Originator. Until so deposited, all such Collections shall be
held in trust for the Trustee (for the benefit of the Secured Parties) by the
Originator.

(c) Fulfill Contract Obligations. The Originator will duly fulfill in all
material respects all obligations on its part to be fulfilled under or in
connection with each Purchased Asset as Originator hereunder, will not change or
modify the terms of the Purchased Assets except as expressly permitted by the
terms of the Transaction Documents and will do nothing to impair the rights of
the Buyer, the Deal Agent, the Trustee or the Secured Parties in the Contracts
or the other Purchased Assets. In the event that the rights of the Originator
under any Contract, any guaranty of the related Lessee’s obligations under any
Contract, or any Insurance Policy are not assignable or have not, in fact, been
assigned to the Buyer or to the Trustee, the Originator will enforce such rights
on behalf of the Buyer and the Trustee.

(d) Accounting of Transfers. The Originator will account for the transfers by it
to the Buyer of interests in Purchased Assets under this Purchase Agreement as
financings of such Purchased Assets for consolidated accounting purposes (with a
notation that its treating the transfers as a sale for legal and, where
relevant, tax and all other purposes on its books, records and financial
statements, in each case consistent with GAAP and with the requirements set
forth herein).

(e) Notice of Lien. The Originator shall advise the Buyer, the Trustee and the
Deal Agent promptly, in reasonable detail, (i) of any material Lien known to it
which is made or asserted against any of the Purchased Assets, (ii) of any
determination that a Contract was not an Eligible Contract at the time of
transfer hereunder, and (iii) of the occurrence of any event that would have a
material adverse effect on the aggregate value of the Purchased Assets or on the
validity of the transfers under this Agreement.

(f) Reporting Requirements. The Originator shall promptly inform the Buyer and
the Deal Agent in writing of the occurrence of any of the following:

(i) Events of Default, Servicer Defaults and Turbo Events. The Originator will
provide the Deal Agent, the Hedge Counterparty, the Backup Servicer and the
Trustee with immediate written notice of its knowledge of the occurrence of each
Event of Default, each Unmatured Event of Default, each Servicer Default, each
Unmatured Servicer Default or each Turbo Event and, no later than the greater of
five (5) days and three (3) Business Days following the occurrence of any such
event, the Originator will provide to the Deal Agent a written statement of the
chief executive officer or treasurer or the chief financial officer of
Originator setting forth the details of such event and the action that the
Originator proposes to take with respect thereto.

 

18



--------------------------------------------------------------------------------

(ii) Representations. Forthwith upon receiving knowledge of same, the Originator
shall notify the Deal Agent if any representation or warranty set forth in
Section 4.1 or 4.2 was incorrect at the time it was given or deemed to have been
given and at the same time deliver to the Deal Agent, the Trustee and the Lender
a written notice setting forth in reasonable detail the nature of such facts and
circumstances. In particular, but without limiting the foregoing, the Originator
shall notify the Lender, the Trustee and the Deal Agent in the manner set forth
in the preceding sentence before any Purchase Date of any facts or circumstances
within the knowledge of the Originator which would render any of the said
representations and warranties untrue at the date when such representations and
warranties were made or deemed to have been made;

(iii) Proceedings. As soon as possible and in any event within the greater of
five (5) days and three (3) Business Days after any executive officer of the
Originator receives notice or obtains knowledge thereof, any settlement of,
material judgment (including a material judgment with respect to the liability
phase of a bifurcated trial) in or commencement of any material labor
controversy, material litigation, material action, material suit or material
proceeding before any Governmental Authority, affecting the Borrower, the
initial Servicer or the Originator, the Asset Pool, the Transaction Documents or
the Trustee’s interest in the Asset Pool; provided that, notwithstanding the
foregoing, any settlement, judgment, labor controversy, litigation, action, suit
or proceeding affecting any of such matters in excess of $10,000, with respect
to the Borrower, or $1,000,000 in all other cases, shall be deemed material for
purposes of this clause (iii);

(iv) Notice of Material Events. Promptly upon becoming aware thereof, the
Originator shall provide the Deal Agent notice of any other event or
circumstances that, in the reasonable judgment of the Originator, is likely to
have a Material Adverse Effect;

(v) Credit Memos. From and after the initial Purchase Date until the initial
Revolving Period Termination Date (without regard to any extension), the
Originator shall furnish to the Deal Agent all internal underwriting memo used
to approve Contracts (A) with a Discounted Contract Balance of $1,000,000 or
more or (B) with a Lessee with an aggregate exposure (calculated by reference to
Discounted Contract Balance) of $1,000,000 or more;

(vi) SEC Reporting. Promptly, but in any event within ten (10) Business Days
after the filing date (it being understood that the filing date with respect to
any registration statement shall be deemed the date such registration statement
is declared effective by the SEC, the Originator shall provide the Deal Agent a
copy of (a) each quarterly, annual or current report filed by the Originator
with the SEC, and (b) each registration statement, if any, of the Originator
filed with and declared effective by the SEC. Notwithstanding the foregoing, to
the extent that any of the foregoing reports or registration statements are
available on the SEC website, the Originator shall be deemed to satisfy the
delivery requirements of this Section 5.1(f)(vi) upon filing with the SEC; and

(vii) Other Information. Promptly, from time to time, the Originator shall
provide the Deal Agent with such other information, documents, records or
reports respecting the Purchased Assets or the conditions or operations,
financial or otherwise, of the Originator (including, without limitation,
reports and notices relating to the Originator’s actions under and compliance
with ERISA and the Investment Company Act of 1940, as amended) as the Buyer or
the Deal Agent may from time to time reasonably request in order to perform
their obligations hereunder or under any other Transaction Document or to
protect the interests of the Buyer under or as contemplated by this Agreement
and the other Transaction Documents.

 

19



--------------------------------------------------------------------------------

(g) Control. The Originator shall execute and deliver all agreements,
assignments, instruments or other documents as reasonably requested by the Buyer
or its assignees for the purpose of obtaining and maintaining control within the
meaning of the UCC with respect to any Purchased Assets consisting of the
Originator’s interest in any (i) deposit accounts, (ii) investment property, and
(iii) letter-of-credit rights which constitute part of such Purchased Assets.

(h) Separate Identity. The Originator agrees that:

(i) the Originator shall maintain corporate records and books of account
separate from those of the Buyer (except to the extent the Buyer is required to
be consolidated with the Originator for accounting, tax or financial reporting
purposes);

(ii) the annual financial statements of the Originator shall disclose the
effects of the Originator’s transactions in accordance with GAAP and the annual
financial statements of the Originator shall not reflect in any way that the
assets of the Buyer could be available to pay creditors of the Originator or any
other Affiliate of the Originator;

(iii) the resolutions, agreements and other instruments underlying the
transactions described in this Agreement shall be continuously maintained by the
Originator as official records;

(iv) the Originator shall maintain an arm’s-length relationship with the Buyer
and will not hold itself out as being liable for the debts of the Buyer;

(v) the Originator shall keep its assets and its liabilities wholly separate
from those of the Buyer;

(vi) the Originator will conduct its business solely in its own name or
registered assumed name through its duly authorized officers or agents so as not
to mislead others as to the identity of the Originator; and

(vii) the Originator will avoid the appearance of conducting business on behalf
of the Buyer or that the assets of the Originator are available to pay the
creditors of the Buyer.

(i) Cooperation with Requests for Information or Documents. The Originator will
cooperate fully with all reasonable requests of the Buyer regarding the
provision of any information or documents, necessary or desirable, including the
provision of such information or documents in electronic or machine-readable
format, to allow each of the Lender and the Deal Agent to carry out their
responsibilities under the Transaction Documents.

(j) Payment Performance and Discharge of Obligations. The Originator will pay,
perform in all material respects and discharge its obligations and liabilities,
including, without limitation, all taxes, assessments and governmental charges
upon its income and properties when due the nonpayment, performance or discharge
of which would have a Material Adverse Effect, unless and to the extent only
that such obligations, liabilities, taxes, assessments and governmental charges
shall be contested in good faith and by appropriate proceedings and that, to the
extent required by GAAP, proper and adequate book reserves relating thereto are
established by the Originator.

(k) Credit and Collection Policies. The Originator shall comply in all material
respects with its Credit and Collection Policy with respect to its origination,
acquisition and servicing of the Purchased Assets on and prior to the related
Purchase Date.

 

20



--------------------------------------------------------------------------------

(l) Compliance with Anti–Terrorism Laws. The Originator shall comply with all
applicable Anti–Terrorism Laws. The Originator shall conduct the requisite due
diligence in connection with the origination or acquisition of each Purchased
Asset for purposes of complying with the Anti–Terrorism Laws, including with
respect to the legitimacy of the applicable Lessee and the origin of the assets
used by the said Lessee to purchase or lease the property in question, and will
maintain sufficient information to identify the applicable Lessee for purposes
of the Anti–Terrorism Laws. The Originator shall not engage in any conduct
described in Section 4.1(jj). The Originator shall, upon the request of the Deal
Agent from time to time, provide certification and other evidence of the
Originator’s compliance with this Subsection 5.1(l).

Section 5.2 Negative Covenants of Originator.

From the Closing Date until the Paid-in-Full Date:

(a) Assets Not to be Evidenced by Promissory Notes. The Originator will take no
action to cause any Purchased Asset that is not as of the applicable Purchase
Date evidenced by an instrument to be so evidenced except, so long as it is the
Servicer under the Note Purchase Agreement and in its capacity as such, in
connection with the enforcement or collection of such Purchased Asset.

(b) Security Interests. Except for the transfers hereunder, the Originator will
not sell pledge, assign or transfer to any other Person, or grant, create,
incur, assume or suffer to exist any Lien on any Purchased Asset transferred
hereunder (other than Permitted Liens), whether now existing or hereafter
transferred hereunder, or any interest therein, and Originator will not sell,
pledge, assign or suffer to exist any Lien on its interest, if any, hereunder,
other than Permitted Liens. Promptly upon the Originator becoming aware thereof,
the Originator will notify the Buyer of the existence of any Lien (other than
Permitted Liens) on any Purchased Asset transferred hereunder; and the
Originator shall defend the right, title and interest of the Buyer, the Trustee
and the Lender in, to and under the Purchased Assets transferred hereunder,
against all claims of third parties claiming through or under the Originator or
the Buyer; provided, however, that nothing in this Section 5.2(b) shall prevent
or be deemed to prohibit the Originator from suffering to exist Permitted Liens
upon any of the Purchased Assets transferred hereunder.

(c) Activities of the Originator. The Originator shall not engage in any
business or activity of any kind with the Buyer, or enter into any transaction
or indenture, mortgage, instrument, agreement, contract, lease or other
undertaking with the Buyer, that is not directly related to the transactions
contemplated and authorized by this Agreement, the other Transaction Documents
and the limited liability company agreement of the Buyer.

(d) Guarantees. The Originator shall not become or remain liable, directly or
contingently, in connection with any Indebtedness or other liability of the
Buyer, whether by guarantee, endorsement (other than endorsements of negotiable
instruments for deposit or collection in the ordinary course of business),
agreement to purchase or repurchase, agreement to supply or advance funds (other
than in its capacity as initial Servicer in accordance with the Note Purchase
Agreement), or otherwise.

(e) Merger, Sales. The Originator will not consolidate with or merge into any
other Person or convey or transfer its properties and assets substantially as an
entirety to any Person, unless the Originator is the surviving entity and
unless:

(i) the Originator has delivered to the Deal Agent and the Backup Servicer an
Officer’s Certificate and an Opinion of Counsel each stating that any
consolidation, merger,

 

21



--------------------------------------------------------------------------------

conveyance or transfer and such supplemental agreement comply with this
Section 5.2(e) and that all conditions precedent herein provided for relating to
such transaction have been complied with and, in the case of the Opinion of
Counsel, that such supplemental agreement is legal, valid and binding with
respect to the Originator and such other matters as the Deal Agent may
reasonably request;

(ii) the Originator shall have delivered notice of such consolidation, merger,
conveyance or transfer to the Deal Agent;

(iii) after giving effect thereto, no Event of Default, Servicer Default,
Unmatured Event of Default or Unmatured Servicer Default shall have occurred;
and

(iv) the Deal Agent shall have consented in writing to such consolidation,
merger, conveyance or transfer.

(f) UCC Actions; Maintenance of Records. The Originator (x) shall not change its
name or its jurisdiction of organization without thirty (30) days’ prior written
notice to the Servicer, the Trustee, the Buyer, the Hedge Counterparty and the
Deal Agent and (z) will promptly take all actions required (including, but not
limited to, all filings and other acts necessary or advisable under the UCC, if
applicable, of each relevant jurisdiction) in order to continue the first
priority perfected security interest of the Buyer in all Purchased Assets
transferred hereunder. The Originator will give the Buyer and the Deal Agent
prompt notice of a change of the location of its chief executive office. The
Originator shall, for not less than two (2) years or for such longer period as
may be required by law, from the date on which any Purchased Asset arose,
maintain the Records with respect to each Purchased Asset, including records of
all payments received. The Originator will permit representatives of the Buyer,
the Servicer, the Trustee or the Deal Agent at any time and from time to time to
make the inspections permitted by Section 2.16 of the Note Purchase Agreement,
in accordance with the terms specified therein.

(g) ERISA Matters. The Originator will not (a) engage in any prohibited
transaction for which an exemption is not available or has not previously been
obtained from the United States Department of Labor; (b) fail to satisfy the
minimum funding standards under Section 302(a) of ERISA and Section 412(a) of
the Code; (c) fail to make any payments to a Multiemployer Plan that the
Originator may be required to make under the agreement relating to such
Multiemployer Plan or any law pertaining thereto; (d) terminate any Benefit Plan
so as to result in any material liability to the Originator; or (e) permit to
exist any occurrence of any reportable event described in Title IV of ERISA that
represents a material risk of a liability of the Originator under ERISA or the
Code.

(h) Non-Petition. The Originator agrees that, for a period of two years and one
day after the Aggregate Unpaids have been paid in full, the Originator will not
cause the Buyer to file a voluntary petition or institute, cause to be
instituted or join in any involuntary petition or proceeding under the
Bankruptcy Code or any other Insolvency Laws. It is the intention of the
Originator that the Purchased Assets be acquired by the Buyer and that the
beneficial interest in and legal title to the Purchased Assets not be part of
the Originator’s estate in the event of the filing of a bankruptcy petition by
or against the Originator under any Insolvency Laws.

(i) No Further Transfers. The Originator shall not sell, assign (by operation of
law or otherwise) or otherwise dispose of, or create or suffer to exist any Lien
(other than Permitted Liens) upon or with respect to, or assign any right to
receive income in respect of any Purchased Asset transferred hereunder, or upon
or with respect to the account in which any Collections of any such Purchased
Asset are deposited.

 

22



--------------------------------------------------------------------------------

(j) No Modification. Except in its capacity as Servicer pursuant to
Section 6.4(a) of the Note Purchase Agreement, the Originator shall not extend,
amend, forgive, discharge, compromise, cancel or otherwise modify the terms of
any Purchased Asset from and after its Purchase Date (provided the Originator
has not repurchased the related Purchased Asset from the Buyer in accordance
with the Transaction Documents).

(k) No Change in Payment Instructions. Unless the Deal Agent has given its prior
written consent, the Originator shall not, after any Purchase Date, make any
change in its instructions to Lessees regarding payments to be made to the Buyer
or payments to be deposited to the account into which any Collections in respect
of any Purchased Assets are deposited unless such change is to an account listed
on Schedule I of the Note Purchase Agreement (provided the Originator has not
repurchased the related Purchased Asset from the Buyer in accordance with the
Transaction Documents).

(l) Failure to Take Action. The Originator shall not fail to pay any tax,
assessment, charge, fee or other obligation of the Originator with respect to
the Purchased Assets, or fail to defend any action, if such failure to pay or
defend may adversely affect the validity or enforceability of the assignment of
the Purchased Assets to the Buyer hereunder or the right, title or interest
which the Originator had in the Purchased Assets prior to their assignment to
the Buyer hereunder.

(m) Credit and Collection Policy. The Originator will not materially amend,
modify, supplement, restate or replace the Credit and Collection Policy without
the prior written consent of the Deal Agent (such consent to be granted or
denied within ten (10) Business Days of request); provided, that such prior
written consent shall not be required in the case of an amendment which was
mandated by any Applicable Law or Governmental Authority.

(n) Adverse Claims. The Originator will not create, or participate in the
creation of, or permit to exist, any Liens (other than Permitted Liens) in
relation to the Lockbox Account.

ARTICLE VI

REPURCHASE OBLIGATION

Section 6.1 Retransfer of Ineligible Contracts.

In the event of the discovery that a Contract transferred hereunder is an
Ineligible Contract, no later than thirty (30) Business Days following the
earlier of (i) knowledge of such ineligibility on the part of the Originator and
(ii) receipt by the Originator of written notice thereof given by the Buyer, the
Trustee or the Deal Agent, the Originator shall (a) repurchase each such
Contract and any related Purchased Assets on the terms and conditions set forth
below in exchange for the payment by the Originator of the Prepayment Amount for
such Ineligible Contract or, (b) subject to the satisfaction of the conditions
in Section 6.2, substitute for such Ineligible Contract a Substitute Contract.
In any of the foregoing instances whether by repurchase or substituting,
pursuant to this Article VI the Originator shall accept a retransfer of each
such Contract repurchased or substituted by the Originator pursuant to this
Article VI (each a “Retransferred Contract”), and there shall be deducted from
the ADCB the Discounted Contract Balance of each such Retransferred Contract
and, if applicable, increased by the Discounted Contract Balance of each
Substitute Contract. On and after the date of such retransfer, each
Retransferred Contract shall not be included in the pool of Purchased Assets
and, as applicable, the Substitute Contracts shall be included in the pool of
Purchased Assets. In consideration of any such repurchase the Originator shall,
on the date of retransfer of such Retransferred Contract, make a deposit in the
Collection Account (for allocation pursuant to Section 2.7 or 2.8 of the Note
Purchase Agreement, as applicable) in

 

23



--------------------------------------------------------------------------------

immediately available funds in an amount equal to the Prepayment Amount for such
Retransferred Contract. To the extent that the Prepayment Amount or the fair
market value with respect to any Substitute Contract exceeds the fair market
value of any such Ineligible Contract so repurchased or replaced, such excess
amount will be deemed to be a capital contribution from the Originator to the
Buyer. Upon each retransfer to the Originator of any such Retransferred
Contract, the Buyer shall automatically and without further action be deemed to,
and hereby does, transfer, assign and set-over to the Originator, free and clear
of any Lien created pursuant to this Agreement and any other Transaction
Document, all the right, title and interest of the Buyer in, to and under each
such Retransferred Contract, all monies due or to become due with respect
thereto, the Excluded Amounts related thereto and all proceeds thereof and all
rights to security for any such Retransferred Contract, and all proceeds and
products of the foregoing, and the Buyer shall, in connection with such
transfer, assignment and set-over and without further action, be deemed to, and
hereby does, represent and warrant that it has the limited liability company
authority and has taken all necessary limited liability company action to
accomplish such transfer, assignment and set-over, but without any other
representation or warranty, express or implied. Upon any transfer of a
Retransferred Contract, the Buyer shall cause the Trustee to release its Lien
thereon and shall delivery thereof to the Originator in accordance with the
applicable provisions of the Note Purchase Agreement. The Buyer shall, at the
sole expense of the Originator, execute such documents and instruments of
transfer as may be prepared by the Originator and take such other actions as
shall reasonably be requested by the Originator to effect the transfer of any
such Retransferred Contract pursuant to this Article VI.

Section 6.2 Substitution of Contracts.

On any day prior to the occurrence of an Event of Default (and thereafter with
the prior consent of the Deal Agent), the Originator may, subject to the
conditions set forth in this Section 6.2, replace any Contract that is an
Ineligible Contract or that is a Release-Eligible Contract with one or more
Eligible Contracts (each, a “Substitute Contract”), provided that no such
replacement shall occur unless each of the following conditions is satisfied as
of the date of such replacement and substitution:

(a) the Buyer has notified the Deal Agent in writing that the Contract to be
replaced is an Ineligible Contract or a Release-Eligible Contract (each a
“Replaced Contract”);

(b) each Substitute Contract is an Eligible Contract on the date of
substitution;

(c) after giving effect to any such substitution, the Outstanding Amount does
not exceed the lesser of (i) the Advance Limit and (ii) the Borrowing Base;

(d) the aggregate Discounted Contract Balance (at the applicable Discount Rate)
of such Substitute Contracts shall be equal to or greater than the aggregate
Discounted Contract Balance (at the Blended Discount Rate as of the date of the
substitution) of such Replaced Contracts;

(e) during the Amortization Period, such Substitute Contracts, at the time of
substitution by the Originator, shall not have a longer Weighted Average Life
than the replaced Contracts;

(f) all representations and warranties of the Originator contained in
Sections 4.1 and 4.2 shall be true and correct as of the date of substitution of
any such Substitute Contract;

(g) the substitution of any Substitute Contract does not cause an Event of
Default to occur;

 

24



--------------------------------------------------------------------------------

(h) the aggregate Discounted Contract Balance of all Defaulted Contracts or
delinquent Contracts repurchased or substituted by the Originator does not
exceed 10% of the highest ADCB of any month during the twelve (12) month period
immediately preceding such date of determination (calculated without regard to
the repurchase or substitution of an Ineligible Contract);

(i) the aggregate Discounted Contract Balance of all Contracts repurchased or
substituted by the Originator pursuant to its optional right to repurchase or
substitute pursuant to this Agreement does not exceed 15% of the highest ADCB of
any month during the twelve (12) month period immediately preceding such date of
determination (calculated without regard to the repurchase or substitution of
Ineligible Contracts and inclusive of any Defaulted Contract or delinquent
Contracts repurchased or substituted by the Originator);

(j) during the Revolving Period, after giving effect to any such substitution,
the Portfolio Concentration Criteria are maintained or improved;

(k) during the Amortization Period, before or after giving effect to any such
substitution, none of the Portfolio Concentration Criteria are exceeded;

(l) the Originator shall deliver to the Buyer on the date of such substitution a
revised Schedule I that shall include such Substitute Contract and shall have
deleted such Replaced Contracts; and

(m) the Originator shall deliver to the Buyer and the Deal Agent on the date of
such substitution a certificate of a Responsible Officer certifying that each of
the foregoing is true and correct as of such date and an Assignment Agreement
with respect to such Substitute Contracts.

Section 6.3 Originator’s Optional Right to Repurchase Release-Eligible
Contracts.

In addition to its right of substitution hereunder, the Originator has the
right, but not the obligation, to repurchase any Release-Eligible Contract and
the Related Security with respect thereto provided that (i) the aggregate
Discounted Contract Balance of all Defaulted Contracts or delinquent Contracts
repurchased or substituted by the Originator does not exceed 10% of the highest
ADCB of any month during the twelve (12) month period immediately preceding such
date of determination (calculated without regard to the repurchase or
substitution of Ineligible Contracts) and (ii) the aggregate Discounted Contract
Balance of all Contracts repurchased or substituted by the Originator pursuant
to its optional right to repurchase or substitute pursuant to this Agreement
does not exceed 15% of the highest ADCB of any month during the twelve
(12) month period immediately preceding such date of determination (calculated
without regard to the repurchase or substitution of Ineligible Contracts and
inclusive of any Defaulted Contract or delinquent Contracts repurchased or
substituted by the Originator). In the event of such a repurchase, the
Originator shall deposit in the Collection Account the Option Price with respect
to such Release-Eligible Contract and Related Security as of the date of such
repurchase. Promptly upon request of the Originator to do so, the Buyer (or the
Servicer on its behalf) shall determine the Fair Market Value and the Prepayment
Amount with respect to any Release-Eligible Contract and Related Security
specified by the Originator and notify the Originator of each thereof and of the
Option Price with respect thereto should the Originator elect to exercise its
purchase option. No later than ten (10) Business Days after receipt of such
information, the Originator may, at its option, by written notice to the Buyer,
the Servicer, the Deal Agent, the Hedge Counterparty and the Trustee, elect to
exercise its right to purchase such Release-Eligible Contract and Related
Security and, on such date or within five (5) Business Days thereafter,
repurchase such Release-Eligible Contract and Related Security. Failure by the
Originator to

 

25



--------------------------------------------------------------------------------

exercise such option to repurchase any Release-Eligible Contract and Related
Security at any time shall not affect the ability of the Originator to exercise
such right at a later date with respect to such Release-Eligible Contract and
Related Security provided the Option Price is redetermined at such later time.

ARTICLE VII

TERM AND TERMINATION

Section 7.1 Termination.

This Agreement shall commence as of the date of execution and delivery hereof
and shall continue in full force and effect until the occurrence of the
Paid-in-Full Date pursuant to the Note Purchase Agreement; provided, however,
that the termination of this Agreement pursuant to this Section 7.1 shall not
discharge any Person from obligations incurred prior to any such termination of
this Agreement, including, without limitation, any obligations to repurchase
Contracts sold prior to such termination pursuant to Section 6.1 or 6.3 hereof.
The Originator’s representations, covenants and obligations set forth in
Articles IV, V, and VI create and constitute the continuing obligation of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until the Paid-in-Full Date; provided, however, that the indemnification
provisions of Article VIII and the provisions of Sections 9.6, 9.7, 9.9, 9.13,
9.14 and 9.16 shall be continuing and shall survive any termination of this
Agreement.

ARTICLE VIII

INDEMNIFICATION

Section 8.1 Indemnification by the Originator.

(a) Without limiting any other rights that the Buyer, the Lender, the Deal
Agent, the Backup Servicer, any Successor Servicer, the Trustee, the Hedge
Counterparty, the Secured Parties, any assignee of any such Persons or any of
such Persons’ respective Affiliates, shareholders, officers, directors,
employees or agents (each an “Indemnified Party”) may have hereunder or under
Applicable Law, the Originator hereby agrees to indemnify each Indemnified Party
from and against any and all damages, losses, claims, liabilities and related
costs and expenses, including reasonable attorneys’ fees and disbursements (all
of the foregoing being collectively referred to as “Indemnified Amounts”), but
excluding allocations of overhead expenses or other non-monetary damages,
arising out of or as a result of this Agreement or the ownership of the Note or
in respect of any Purchased Asset, excluding, however, (i) Indemnified Amounts
to the extent resulting from the gross negligence or willful misconduct on the
part of the applicable Indemnified Party, and (ii) recourse (except with respect
to payment and performance of obligations provided for in this Agreement) for
Defaulted Contracts or other recourse for non-payment of Contracts due to credit
problems of the Lessees. Without limiting the foregoing, the Originator shall
indemnify each Indemnified Party for Indemnified Amounts relating to or
resulting from:

(A) fraud, willful malfeasance or negligence on the part of the Originator in
connection with the transactions contemplated under this Agreement;

(B) reliance on any representation or warranty made or deemed made by the
Originator or any of its officers under or in connection with this Agreement,
which shall have been false or incorrect in any material respect when made or
deemed made or delivered (provided

 

26



--------------------------------------------------------------------------------

that this clause (B) shall not apply to any Ineligible Contract, the only remedy
for which is set forth in Section 6.1 and Section 6.2, as applicable);

(C) the failure by the Originator to comply with any term, provision or covenant
contained in this Agreement or any agreement executed by the Originator in such
capacity in connection with this Agreement, or with any Applicable Law with
respect to any Purchased Asset, the related Contract, or the nonconformity of
any Purchased Asset, the related Contract with any such Applicable Law (provided
that this clause (C) shall not apply to any Ineligible Contract, the only remedy
for which is set forth in Section 6.1 and Section 6.2, as applicable);

(D) the failure of the Purchased Assets to have been originated in compliance
with the Credit and Collection Policy;

(E) the Purchased Assets not being serviced in compliance with the Credit and
Collection Policy prior to the Purchase Date thereof;

(F) the failure to vest and maintain vested in the Buyer (or the Trustee, as its
designee) or to transfer to the Buyer the Purchased Assets, free and clear of
any Lien, other than Permitted Liens, whether existing at the time of any
Purchase or at any time thereafter (including, without limitation, any such
failure arising from the existence of more than one original or authoritative
copy of any Contract;

(G) the failure to file, or any delay in filing, financing statements or other
similar instruments or documents under the UCC of any applicable jurisdiction or
other Applicable Law with respect to any Purchased Assets as required under this
Agreement, whether at the time of any Purchase or at any subsequent time;

(H) any dispute, claim, offset or defense (other than payment by the Lessee or
the discharge in bankruptcy of the Lessee) of the Lessee to the payment of any
Purchased Asset that is, or is purported to be, a Purchased Asset (including,
without limitation, a defense based on such Purchased Asset or the related
Contract not being a legal, valid and binding obligation of such Lessee
enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or services related to such Purchased
Asset or the furnishing or failure to finish such merchandise or services;

(I) any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with merchandise or services which are the subject of any Purchased
Asset or Contract;

(J) the failure by Originator to pay when due any Taxes for which the Originator
is liable, including, without limitation, sales, excise, transfer or personal
property taxes payable in connection with the Purchased Assets;

(K) the commingling of Collections of Purchased Assets at any time with other
funds;

(L) any Lessee being in violation of or adversely affected by the provisions of
any Anti-Terrorism Law;

(M) any investigation, litigation or proceeding related to this Agreement, the
Originator or the use of proceeds of Purchases by the Originator or
reinvestments or the

 

27



--------------------------------------------------------------------------------

ownership of the Purchased Assets or in respect of any Purchased Asset or
Contract in accordance with this Agreement;

(N) any attempt by any Person to void or otherwise avoid any Purchase hereunder
any statutory provision or common law or equitable action, including, without
limitation, any provision of the Bankruptcy Code.

The parties hereto agree that the provisions of this Section 8.1 shall not be
interpreted to provide, and hereby excludes, recourse to the Originator against
loss by reason of the bankruptcy or insolvency (or other credit condition) of,
or default by, the related Lessee on or with respect to any Purchased Asset.

(b) Any amounts subject to the indemnification provisions of this Section 8.1
shall be paid by the Originator to the Deal Agent within five (5) Business Days
following the Deal Agent’s demand therefor.

(c) If for any reason other than the exclusions set forth in the first paragraph
of Section 8.1(a) the indemnification provided above in this Section 8.1 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then the Originator shall contribute to the amount paid or
payable by such Indemnified Party as a result of such loss, claim, damage or
liability in such proportion as is appropriate to reflect not only the relative
benefits received by such Indemnified Party on the one hand and the Originator
on the other hand but also the relative fault of such Indemnified Party as well
as any other relevant equitable considerations. The parties agree that the
provisions of this Section 8.1(c) shall not be interpreted to provide recourse
to the Originator against loss by reason of the bankruptcy, insolvency or lack
of creditworthiness of a Lessee with respect to any Contract.

Section 8.2 Assignment of Indemnities.

The Originator acknowledges that the Buyer may assign its rights of indemnity
granted hereunder to the Trustee and the other Secured Parties pursuant to the
Note Purchase Agreement. Upon such assignments, the Trustee and the other
Secured Parties, as applicable, shall have all rights of the Buyer hereunder and
may in turn assign such rights as provided in the Note Purchase Agreement. The
Originator agrees that, upon such assignment, any of the Trustee, the Secured
Parties or the assignee of any such Person, as applicable, may enforce directly,
without joinder of the Buyer, the indemnities set forth in this Article VIII.

ARTICLE IX

MISCELLANEOUS PROVISIONS

Section 9.1 Amendment.

This Agreement and the rights and obligations of the parties hereunder may not
be amended, waived or changed orally, but only by an instrument in writing
signed by the Buyer and the Originator, with the prior written consent of the
Deal Agent. The Buyer shall provide not less than ten (10) Business Days’ prior
written notice of any such proposed amendment to the Deal Agent.

Section 9.2 Governing Law; Consent to Jurisdiction; Waiver of Objection to
Venue.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO THE

 

28



--------------------------------------------------------------------------------

CONFLICT OF LAWS PRINCIPLES THEREOF. EACH OF THE PARTIES HERETO HEREBY AGREES TO
THE NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED
ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED
HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

Section 9.3 Waiver of Jury Trial.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.

Section 9.4 Notices.

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including communication by facsimile
copy) and mailed, emailed, faxed, transmitted or delivered, as to each party
hereto, at its address set forth below or at such other address as shall be
designated by such party in a written notice to the other parties hereto. All
such notices and communications shall be effective, upon receipt, or in the case
of (a) notice by mail, five days after being deposited in the United States
mail, first class postage prepaid, (b) notice by email, when verbal or
electronic communications of receipt is obtained, or (c) notice by facsimile
copy, when verbal or electronic communication of receipt is obtained.

 

If to Originator:   NewStar Financial, Inc.   500 Boylston Street, Suite 1250  
Boston, Massachusetts 02116   Attention:   Brian Forde   Facsimile No.:   (617)
848-4373   Confirmation No.:   (617) 848-4300   Email:   bforde@newstarfin.com
If to the Buyer:   NewStar Equipment Finance I, LLC   500 Boylston Street, Suite
1250   Boston, Massachusetts 02116   Attention:   Brian Forde   Facsimile No.:  
(617) 848-4373   Confirmation No.:   (617) 848-4300   Email:  
bforde@newstarfin.com

Section 9.5 Execution in Counterparts; Severability; Integration.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts (including by facsimile or pdf), each of
which when so executed shall be deemed to be an original and all of which when
taken together shall constitute one and the same agreement. In case

 

29



--------------------------------------------------------------------------------

any provision in or obligation under this Agreement shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
This Agreement and any agreements or letters (including fee letters) executed in
connection herewith contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all prior oral or written understandings.

Section 9.6 Assignment.

(a) Notwithstanding anything to the contrary contained herein, this Agreement
may not be assigned by the Buyer or the Originator except as permitted by this
Section 9.6 or by the Note Purchase Agreement. Simultaneously with the execution
and delivery of this Agreement, the Buyer shall assign all of its right, title
and interest herein to the Trustee for the benefit of the Secured Parties under
the Note Purchase Agreement as provided in the Note Purchase Agreement, to which
assignment the Originator hereby expressly consents. Upon assignment, the
Originator agrees to perform its obligations hereunder for the benefit of the
Deal Agent and the Trustee (for the benefit of the Secured Parties) under the
Note Purchase Agreement and such Persons shall be third party beneficiaries
hereof. Upon such assignment, the Trustee (for the benefit of the Secured
Parties) may enforce the provisions of this Agreement, exercise the rights of
the Buyer and enforce the obligations of the Originator hereunder without
joinder of the Buyer.

(b) This Agreement may not be assigned by the Originator except in connection
with a merger or consolidation of the Originator with or into, or disposition of
the Originator’s properties and assets relating to its equipment leasing
business or its business as a whole, as applicable, substantially in its
entirety to another Person; provided, however, that any such merger,
consolidation or disposition shall satisfy the applicable requirements of
Section 5.2(e). In connection with any permitted assignment of this Agreement by
the Originator, the Originator shall deliver to the Buyer and the Deal Agent an
Officer’s Certificate that such assignment complies with this Section 9.6, and
shall cause such assignee to execute an agreement supplemental hereto, in form
and substance reasonably satisfactory to the Deal Agent, pursuant to which such
assignee shall expressly assume and agree to the performance of every covenant
and obligation of the Originator hereunder, to provide for the delivery of an
Opinion of Counsel that such supplemental agreement is legal, valid and binding
with respect to such assignee, and to take such other actions and execute such
other instruments as may reasonably be required to effectuate such assignment.

Section 9.7 Further Assurances.

The Buyer and the Originator agree to do and perform, from time to time, any and
all acts and to execute any and all further instruments required or reasonably
requested by the other party more fully to effect the purposes of this Agreement
and the Transaction Documents, including, without limitation, the execution of
any financing statements, continuation statements, termination statements,
releases or equivalent documents relating to the Contracts for filing under the
provisions of the UCC or other laws of any applicable jurisdiction. The
Originator hereby authorizes the Buyer and the Deal Agent to file one or more
financing or continuation statements, and amendments thereto, relating to all or
any one of the Purchased Assets without the signature of the Originator where
permitted by law. A carbon, photographic or other reproduction of this Agreement
or any notice or financing statement covering the Purchased Assets or any part
thereof shall be sufficient as a notice or financing statement where permitted
by Applicable Law.

Section 9.8 No Waiver; Cumulative Remedies.

 

30



--------------------------------------------------------------------------------

No failure on the part of the Buyer or Originator to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right. The
rights and remedies herein provided are cumulative and not exclusive of any
rights and remedies provided by law.

Section 9.9 Binding Effect; Third-Party Beneficiaries.

This Agreement shall inure to the benefit of and the obligations hereunder shall
be binding upon the parties hereto and their respective successors and permitted
assigns. The Trustee for the benefit of the Secured Parties and the Deal Agent
pursuant to Section 9.6, and their respective permitted assigns shall be
third-party beneficiaries of this Agreement, but, no other party (other than as
provided in Section 8.2) is intended as a third party beneficiary hereof.

Section 9.10 Heading and Exhibits.

The headings herein are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

Section 9.11 [Reserved].

Section 9.12 Costs, Expenses and Taxes.

(a) In addition to the rights of indemnification granted to the Buyer and its
Affiliates and officers, directors, employees and agents thereof under Article
VIII hereof, the Originator agrees to pay on demand all reasonable costs and
expenses of the Buyer, the Deal Agent, the Trustee and the Secured Parties
incurred in connection with the amendment or modification of, or any waiver or
consent issued in connection with, this Agreement and the other documents to be
delivered hereunder or in connection herewith, including, without limitation,
the reasonable fees and out-of-pocket expenses of counsel for the Buyer with
respect thereto and with respect to advising the Buyer as to its rights and
remedies under this Agreement and the other documents to be delivered hereunder
or in connection herewith, and all reasonable costs and out-of-pocket expenses,
if any (including reasonable counsel fees and expenses), incurred by the Buyer
in connection with the enforcement of this Agreement and the other documents to
be delivered hereunder or in connection herewith.

(b) The Originator shall pay on demand any and all stamp, sales, excise,
transfer and other taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of this Agreement
or any agreement or other document delivered in connection with this Agreement.

Section 9.13 Recourse Against Certain Parties.

(a) No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Originator as contained in this Agreement or any other
agreement, instrument or document entered into by it pursuant hereto or in
connection herewith shall be had against any incorporator, shareholder, officer,
employee or director of the Originator by the enforcement of any assessment or
by any legal or equitable proceeding, by virtue of any statute or otherwise it
being expressly agreed and understood that the agreements of the Originator
contained in this Agreement and all of the other agreements, instruments and
documents entered into by it pursuant hereto or in connection herewith are, in
each case, solely the corporate obligations of the

 

31



--------------------------------------------------------------------------------

Originator, and that no personal liability whatsoever shall attach to or be
incurred by any incorporator, shareholder, officer, employee or director of the
Originator, or any other them, under or by reason of any of the obligations,
covenants or agreements of the Originator contained in this Agreement or in any
other such instruments, documents or agreements, or which are implied therefrom,
and that any and all personal liability of each incorporator, shareholder,
officer, employee or director of the Originator, or any of them, for breaches by
the Originator of any such obligations, covenants or agreements, which liability
may arise either at common law or at equity, by statute or constitution, or
otherwise, is hereby expressly waived as a condition of and in consideration for
the execution of this Agreement. The provisions of this Section 9.13(a) shall
survive the termination of this Agreement.

(b) No recourse under or with respect to any obligation, covenant or agreement
(including, without limitation, the payment of any fees or any other
obligations) of the Buyer as contained in this Agreement or any other agreement,
instrument or document entered into by it pursuant hereto or in connection
herewith shall be had against any manager of the Buyer or any member,
stockholder, officer, employee or director of the Buyer or of any such manager,
as such, by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise it being expressly agreed and
understood that the agreements of the Buyer contained in this Agreement and all
of the other agreements, instruments and documents entered into by it pursuant
hereto or in connection herewith are, in each case, solely the limited liability
company obligations of the Buyer, and that no personal liability whatsoever
shall attach to or be incurred by any manager of the Buyer or any member,
stockholder, officer, employee or director of the Buyer or of any such member,
as such, or any other them, under or by reason of any of the obligations,
covenants or agreements of the Buyer contained in this Agreement or in any other
such instruments, documents or agreements, or which are implied therefrom, and
that any and all personal liability of every such manager of the Buyer and each
member, stockholder, officer, employee or director of the Buyer or of any such
administrator, or any of them, for breaches by the Buyer of any such
obligations, covenants or agreements, which liability may arise either at common
law or at equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of this
Agreement. The provisions of this Section 9.13(b) shall survive the termination
of this Agreement.

Section 9.14 Setoff.

(a) The Originator’s obligations under this Agreement shall not be affected by
any right of setoff the Originator might have against the Buyer, the Deal Agent,
any Secured Party or any assignee, all of which rights are hereby waived by the
Originator.

(b) The Buyer shall have the right to set-off against the Originator any amounts
to which the Originator may be entitled and to apply such amounts to any claims
the Buyer may have against the Originator from time to time under this
Agreement. Upon any such set-off, the Buyer shall give notice of the amount
thereof and the reasons therefor to the Originator.

Section 9.15 No Proceedings.

The Originator hereby agrees that it will not institute against, or join any
other Person in instituting against the Buyer any Insolvency Proceeding so long
as there shall not have elapsed two years and one day since the Paid-in-Full
Date.

 

32



--------------------------------------------------------------------------------

Section 9.16 Protection of Right, Title and Interest in the Purchased Assets;
Further Action Evidencing Advances.

(a) The Originator shall cause this Agreement, all amendments hereto and/or all
financing statements and continuation statements and any other necessary
documents covering the Buyer’s right, title and interest to the Purchased Assets
to be promptly recorded, registered and filed, and at all times to be kept
recorded, registered and filed, all in such manner and in such places as may be
required by law fully to preserve and protect the right, title and interest of
the Buyer hereunder to all property comprising the Purchased Assets. The
Originator shall deliver to the Buyer the file-stamped copies of, or filing
receipts for, any document recorded, registered or filed as provided above, as
soon as available following such recording, registration or filing. The
Originator shall cooperate fully with the Buyer in connection with the
obligations set forth above and will execute any and all documents reasonably
required to fulfill the intent of this Section 9.16(a).

(b) The Originator agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that the Buyer may reasonably request in order to perfect, protect or
more fully evidence the Purchases hereunder and the security and/or ownership
interest granted in the Purchased Assets, or to enable the Buyer to exercise and
enforce its rights and remedies hereunder or under any Transaction Document. At
any time the Buyer may direct the Originator to notify the Lessees, at
Originator’s expense, of the Buyer’s interest in the Purchased Asset under this
Agreement and may direct that payments of all amounts due or that become due
under any or all of the Purchased Assets be made directly to the Lockbox Account
or such other account as the Deal Agent may direct in accordance with the Note
Purchase Agreement.

(c) If the Originator fails to perform any of its obligations hereunder, the
Buyer may (but shall not be required to) perform, or cause performance of, such
obligation; and the Buyer’s costs and expenses incurred in connection therewith
shall be payable by the Originator as provided in Article VIII, as applicable.
The Originator irrevocably authorizes the Buyer at any time and from time to
time at the Buyer’s sole discretion and appoints the Buyer as its
attorney-in-fact to act on behalf of the Originator (i) to execute on behalf of
the Originator as debtor and to file financing statements necessary or desirable
in the Buyer’s sole discretion to perfect and to maintain the perfection and
priority of the interest of the Buyer in the Purchased Assets and (ii) to file a
carbon, photographic or other reproduction of this Agreement or any financing
statement with respect to the Purchased Assets as a financing statement in such
offices as the Buyer in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the interests of the
Buyer in the Purchased Assets. This appointment is coupled with an interest and
is irrevocable.

(d) Without limiting the generality of the foregoing, Originator will, not
earlier than six (6) months and not later than three (3) months prior to the
fifth anniversary of the date of filing of the financing statement referred to
in Section 3.1 or 3.2 or any other financing statement filed pursuant to this
Agreement or in connection with any Purchase hereunder, unless the Paid-in-Full
Date shall have occurred:

(i) deliver and file or cause to be filed an appropriate continuation statement
with respect to such financing statement; and

(ii) deliver or cause to be delivered to the Buyer an opinion of the counsel for
Originator, in form and substance reasonably satisfactory to the Buyer,
confirming and updating the opinion delivered pursuant to Section 3.1 or 3.2
with respect to perfection and otherwise to the effect that the security
interest hereunder continues to be an enforceable and perfected security
interest, subject to no other Liens of record except as provided herein or
otherwise

 

33



--------------------------------------------------------------------------------

permitted hereunder, which opinion may contain usual and customary assumptions,
limitations and exceptions.

Section 9.17 Subordination.

The Originator shall have the right to receive, and the Buyer shall make, any
and all payments relating to any indebtedness, obligation or claim the
Originator may from time to time hold or otherwise have against the Buyer or any
assets or properties of the Buyer, whether arising hereunder or otherwise
existing, provided that, after giving effect to any such payment, the Borrowing
Base at such time exceeds the Aggregate Unpaids under the Note Purchase
Agreement. The Originator hereby agrees that at any time during which the
condition set forth in the proviso of the immediately preceding sentence shall
not be satisfied, the Originator shall be subordinate in right of payment to the
prior payment of any indebtedness or obligation of the Buyer owing to the
Lender, the Deal Agent or any other Secured Party under the Note Purchase
Agreement.

Section 9.18 Confidentiality.

The Buyer and the Originator shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of this Agreement and all
information with respect to the Deal Agent, the Secured Parties, the Trustee and
the Backup Servicer as provided in Section 13.13 of the Note Purchase Agreement,
which provision is hereby incorporated herein, mutatis mutandis.

[Signatures to Follow]

 

34



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Buyer and the Originator have caused this Agreement to
be duly executed by their respective officers as of the day and year first above
written.

 

NEWSTAR FINANCIAL, INC. By:   /s/ John J. Frishkopf Name:   John J. Frishkopf
Title:   Treasurer

 

NEWSTAR EQUIPMENT FINANCE I, LLC   By:  

NewStar Financial, Inc.,

its Designated Manager

 

By:   /s/ John J. Frishkopf Name:   John J. Frishkopf Title:   Treasurer

 

S-1



--------------------------------------------------------------------------------

SCHEDULE I

LIST OF CONTRACTS

To Be Provided and Updated As of the Date of Each Assignment Agreement and in
Connection with any

Repurchase or Substitution

Schedule I, Page 1



--------------------------------------------------------------------------------

SCHEDULE II

LOCATION OF RECORDS

Chief Executive Office, Principal Place of Business and Location of Records in
Electronic Form

500 Boylston Street, Suite 1250

Boston, MA 02116

Following delivery to the Trustee, the Records are maintained at the offices of
the Trustee specified in the Note Purchase Agreement.

Schedule II, Page 1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AGREEMENT

ASSIGNMENT AGREEMENT, dated as of                     , from NewStar Financial,
Inc. (the “Originator”) to NewStar Equipment Finance I, LLC (the “Buyer”).

1. We refer to the Purchase and Sale Agreement, dated as of January 25, 2011
(the “Agreement”), by and between the Originator and the Buyer. All capitalized
terms used herein shall have the meanings set forth in the Agreement.

2. The Purchase Price for the Purchased Assets subject to this Assignment
Agreement is $[            ]. Such Purchase Price shall be paid in accordance
with Section 2.3(a) of the Agreement.

3. The Cut-Off Date for the Purchased Assets subject to this Assignment
Agreement is [            ].

4. The Originator does hereby sell, contribute, transfer, assign, set over and
otherwise convey to the Buyer, and the Buyer will [purchase/accept as a capital
contribution] and take from the Originator, without recourse, all right, title
and interest of the Originator in, to and under the following property, whether
now existing or hereafter created or acquired (the “Purchased Assets”):

(i) the Contracts that are identified by the Originator that are listed on
Schedule I attached hereto, together with all Collections, Excluded Amounts and
all monies due or to become due in payment of such Contracts after the related
Cut-Off Date, including, but not limited to, any prepayment amounts and any
payments in respect of a Casualty Loss or early termination, any Recoveries
received with respect thereto, but excluding any Scheduled Payments due prior to
the related Cut-Off Date and any Origination Fees; and

(ii) all Related Security.

5. Simultaneously with the execution and delivery hereof the Originator has
delivered to or at the direction of the Buyer such endorsements and assignments,
made without recourse, of the Contract Files as are necessary to properly
complete the absolute assignment of the Purchased Assets to the Buyer.

6. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAWS BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF
LAWS PRINCIPLES THEREOF

Exhibit A, Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Originator and the Buyer have caused this Assignment to
be executed by its authorized officer as of the date first above written.

 

NEWSTAR FINANCIAL, INC., as Originator By:     Name:     Title:    

 

NEWSTAR EQUIPMENT FINANCE I, LLC By:  

NewStar Financial, Inc.,

its Designated Manager

 

By:     Name:     Title:    

Exhibit A, Page 2